Citation Nr: 0916465	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-32 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee degenerative joint disease 
(DJD), retropatellar pain syndrome, and strain.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee DJD, retropatellar pain 
syndrome, and strain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 
1986 and January 1988 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
RO.  

The issues of an evaluation in excess of 10 percent for the 
service-connected bilateral hearing loss and in excess of 10 
percent for the service-connected left knee disability are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The service-connected right knee disability currently is 
shown to be manifested by some crepitus and reported 
degenerative changes, but is not productive of a functional 
loss due to pain that equates with flexion being limited to 
30 degrees or less or extension limited to 10 degrees or 
more.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right knee DJD, 
retropatellar pain syndrome and strain on the basis of 
limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5003, 5014, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letters sent to the Veteran in November 2004 and April 
2006 regarding the claims for higher ratings did not fully 
comply with the dictates outlined in Vazquez.  

However, in this case, the Board finds that the notice errors 
did not affect the essential fairness of the adjudication 
because the Veteran had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

The Veteran has been issued a statement of the case (SOC) 
which included the necessary information applicable to his 
claims.  He has been given ample opportunity to respond to 
the rating decision and SOC, which adequately explained the 
criteria for increased ratings.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claims.  He has taken 
active part in identifying evidence and obtaining it as 
appropriate.  

The Veteran has demonstrated actual knowledge of the 
provisions, in particular, by his complaints noted at VA 
examinations and in his statements sent to the RO.  There is 
no showing that there is additional evidence that should be 
obtained, or that additional notice that should be provided.  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


Entitlement to an increased rating for the 
service-connected right knee disability.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The RO granted service connection for residuals of 
retropatellar pain syndrome involving each knee in an April 
2002 rating action.  A 10 percent evaluation was assigned for 
each knee, effective in February 1999.  

A separate 20 percent rating was assigned for the service-
connected right knee on the basis of instability in a 
December 2007 rating action.  

The Veteran has been awarded a 10 percent rating for each 
knee on the basis of having degenerative arthritis with 
resulting limitation of motion.  In accordance with 
Diagnostic Code 5260, a limitation of flexion warrants a no 
percent rating when it restricted to 60 degrees.  A 10 
percent rating is for application when it is limited to 45 
degrees, and a 20 percent rating is assignable when it is 
limited to 30 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A no percent rating is 
for application when extension is limited to 5 degrees.  A 10 
percent rating is warranted when extension of the knee is 
limited to 10 degrees, and a 20 percent rating is warranted 
with restriction to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Without addressing the Veteran's complaints of pain, the 
service-connected right knee disability initially is not 
shown to be productive of an actual limitation of motion that 
would warrant the assignment of rating higher 10 percent in 
this case.  

The recorded findings regarding the right knee in connection 
with a QTC examination in January 2004 showed a "normal" 
range of motion from 0 degrees to 140 degrees.  The Veteran's 
motion was noted to be limited by pain.  He had weakness but 
denied a lack of endurance or incoordination.  There was some 
swelling of the right knee.  

An October 2004 private magnetic resonance imaging (MRI) 
report noted bilateral chondromalacia.  There was no evidence 
of meniscal tear, osteonecrosis or bone hyperemia.  The 
ligament anatomy was normal.  

A VA MRI in June 2006 did not reveal any abnormal signal in 
the menisci to suggest significant degeneration or tear of 
either knee.  There was no joint effusion, bone bruise, 
meniscal tear or ligament laxity.  A VA X-ray study in May 
2007 revealed mild DJD.  

A QTC examination in May 2006 noted that the Veteran had 90 
degrees of flexion and 0 degrees of extension of the right 
knee.  Pain was noted at 90 degrees.  The right knee showed 
signs of guarding of movement and crepitus.  Joint function 
on the right was not additionally limited.  The effect on 
daily activity was noted to be pain with walking, standing, 
squatting and climbing.  

The September 2007 QTC examination noted that there was 
tenderness and guarding of movement with no edema, effusion, 
weakness, redness, heat or subluxation.  There was no locking 
or crepitus.  The range of motion in degrees was that of 
"60" degrees of flexion and "0" of extension of the right 
knee.  Pain was noted to occur at "80" degrees.  Joint 
function was noted to be additionally limited on repetitive 
motion by "5" degrees.  

The diagnosis was noted to be that of bilateral degenerative 
joint disease.  The examiner added that the bilateral knee 
condition did not impair his sedentary activities, but caused 
pain with prolonged standing and walking and with squatting 
and climbing.  

In considering DeLuca v. Brown in this case, the VA 
examination reports show that the Veteran has complained of 
having pain in his knees.  The precipitating factors for the 
pain included prolonged standing or sitting, ambulation or 
climbing stairs.  

However, on this record, the Veteran currently is not shown 
to experience an additional level of incapacity due to pain 
that would warrant the assignment of a rating higher than 10 
percent for the right knee.  In addressing the assignment of 
a higher rating, the Board finds that a functional loss due 
to pain or other factors that equate with a restriction of 
flexion to 30 degrees or extension to 10 degrees is not 
demonstrated.  

Still further, for the most part, the QTC examiners have not 
found that the right knee function is additionally limited by 
fatigue, weakness or lack of endurance.  The examiner at the 
most recent examination noted only an additional 5 degrees 
loss on repetitive motion.  

This is supported by other medical findings showing no 
ongoing heat, redness, effusion, drainage, abnormal movement 
or abnormal gait that would suggest a higher level of 
impairment.  

Significantly, episodes of locking or effusion are not 
otherwise shown.  Thus, in considering his pain and other 
related factors effecting daily life, a rating higher than 10 
percent for the service-connected right knee disability is 
not assignable.  

While there are other diagnostic codes concerning impairment 
of the knees that provide for a higher rating, the primary 
concern in this appeal is the extent of the functional 
limitation caused by the service-connected right knee 
degenerative joint disease.  

As noted, he has been assigned a separate rating based solely 
on demonstrated instability of the right knee.  The propriety 
of this rating is not addressed as part of this appeal.  

According, after consideration of the entire record, the 
Board finds that the preponderance of the evidence is against 
this claim for increase.  




ORDER

An evaluation in excess of 10 percent for the service-
connected right knee DJD, retropatellar pain syndrome, and 
strain is denied.  



REMAND

In July 2005, the Veteran underwent arthroscopy of the left 
knee, which revealed findings of chondromalacia and synovitis 
with large anterior plica, hypertrophic synovium, plica in 
the suprapatellar pouch and an area of chondral erosion and 
probable bone bruise over the medial femoral condyle.  

The most recent QTC examination noted findings of left knee 
tenderness.  While joint function was found to be 
additionally limited due to pain, the full extent of the 
Veteran's functional loss due to pain or other factors 
limiting daily life is not clear.  Accordingly, another VA 
examination is needed to evaluate the severity of the 
service-connected left knee degenerative joint disease.  

The Veteran also has undergone QTC audiology examinations 
during the appeal.  However, the reported examination results 
have not been clearly identified as having been obtained in 
accordance with VA testing protocol.  

The hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  

The audiologists in this case have reported the bone and air 
conduction studies.  While the examiner in 2007 noted that 
the air conduction studies are the best indicators of 
hearing, VA must ensure that the service-connected hearing 
disability is being evaluated in accordance uniform standards 
as specified.  

In addition, any current treatment records should be obtained 
for review in evaluating the severity of the service-
connected disabilities.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should provide appropriate 
notice concerning his claims for a higher 
rating.  See, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Then the RO should 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, not already associated with 
the Veteran's claims file, that have 
treated him for his service-connected 
left knee disability and hearing loss.  
The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

2.  The RO should schedule the Veteran 
for a VA examination in order to 
determine the current severity of the 
service-connected bilateral hearing loss.  
The examination must be performed in 
accordance with established VA protocol.  
The audiometric results must be certified 
as have been obtain in accordance with 
established VA standards for evaluating 
the full extent of the service-connected 
bilateral hearing disability.  The 
examiner should address the extent to 
which the service-connected hearing loss 
impairs the Veteran's industrial capacity 
and limits his activities of daily life.  

The claims folder and the information 
necessary for the examiner(s) to make 
findings concerning the evaluation of the 
Veteran's bilateral hearing loss in 
accordance with the criteria under 
Diagnostic Code 6100 (38 C.F.R. § 4.85 et 
seq.) must be provided the examiner for 
review in conjunction with the 
examination.  

3.  The RO also should schedule the 
Veteran for a VA examination in order to 
determine the current severity of the 
service-connected left knee disability.  
All indicated testing should be performed 
in this regard, and the claims folder 
should be made available to the examiner 
for review.  

Based on thorough review, the examiner 
should report detailed findings, included 
the degree of any related limitation of 
motion or functional loss due to pain 
caused by the service-connected left knee 
degenerative joint changes.  The examiner 
should also address the full extent to 
which the Veteran's employment and daily 
activities are limited by the service-
connected left knee disability

3.  Following completion of all indicated 
development, the RO should review the 
claims in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


